Citation Nr: 0639882	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-00 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to November 30, 2001 
for entitlement to service connection for right and left 
carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1976 to 
May 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  At the September 2004 Board 
hearing, the veteran raised a claim alleging that an October 
1982 RO rating decision contained clear and unmistakable 
error (CUE).  This issue is referred to the RO for action 
deemed appropriate. 


REMAND

The veteran claims entitlement to an effective date earlier 
than November 30, 2001, for the grant of service connection 
for right and left carpal tunnel syndrome.  As noted above, 
at the September 2004 Board hearing, the veteran raised, for 
the first time, a CUE claim regarding the October 1982 rating 
decision that initially denied service connection for right 
and left carpal tunnel syndrome.  

As the RO's determination with respect to the CUE claim may 
impact the outcome of the effective date claim on appeal, the 
two issues are inextricably intertwined.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two 
issues are inextricably intertwined when they are so closely 
tied together that a final Board decision cannot be rendered 
unless both are adjudicated).  Adjudication of the veteran's 
effective date claim, therefore, will be held in abeyance 
pending resolution of the CUE claim.

Accordingly, the case is remanded for the following action:

1. The RO must adjudicate the veteran's 
CUE claim regarding the October 1982 
rating decision that denied the original 
claim of entitlement to service connection 
for carpal tunnel syndrome. Thereafter, 
the RO must re-adjudicate the intertwined 
claim of entitlement to an effective date 
prior to November 30, 2001 for service-
connected right and left carpal tunnel 
syndrome.

2.  If the maximum benefit sought is not 
awarded with respect to any of the issues 
developed for appeal, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  An 
appropriate period of time must be allowed 
for response.  The case must then be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


